 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                           No. CR-15-08241-01-PCT-JJT
10                          Plaintiff,
                                                       ORDER
11 v.
12 Leo Leon Edwards,
13                          Defendant.
14
15             The Defendant appeared before this Court with counsel. The Defendant's
16      Preliminary Revocation Hearing was waived and the Detention Hearing was submitted on
17      the record. The Court finds probable cause to believe that the Defendant violated the terms
18      of his supervised release as alleged in the petition. The Court further finds, pursuant to
19      Rule 32.1(a)(6), that Defendant has failed to show by clear and convincing evidence that
20      he is not a flight risk or a danger.
21             IT IS HEREBY ORDERED that the Defendant shall be bound over for further
22      proceedings on the petition to revoke his supervised release.
23             IT IS FURTHER ORDERED that the Defendant is detained as a flight risk and a
24      danger, pending further revocation proceedings.
25             Dated this 5th day of November, 2019.
26
27
28
